Exhibit 10.2

WINDSTREAM CORPORATION

Director Compensation Program

Approved February 9, 2011

Compensation for directors who are not officers of the Corporation will consist
of the following components:

 

  1. Initial Retainer. Each new member will receive a grant of $60,000 in
restricted stock under the 2006 Equity Incentive Plan, as amended, in connection
with his or her appointment or election to the Board.

 

  2. Annual Retainer. Each member will receive an annual cash retainer of
$60,000. Commencing with 2010, the Chairman will receive a supplemental annual
cash retainer of $100,000.

 

  3. Meeting Fees. Each member will receive a cash fee of $2,000 for each Board
and Committee meeting attended, except that no meeting fee will be paid for
meetings (i) of the Governance Committee or (ii) at which the Board receives
periodic updates from management and no actions are taken by the Board.

 

  4. Committee Chair Fees. Each member who serves as Chair of a Board Committee
will receive the following indicated annual cash fee:

 

•      

  Audit    -    $20,000   

•      

  Compensation    -    $15,000   

•      

  Governance    -    $ - 0 -   

 

  5. Annual Restricted Stock. Each member will receive an annual grant of
$80,000 in restricted stock under the 2006 Equity Incentive Plan, as amended.

All other terms and conditions of the grants of restricted stock shall be
determined and approved by the Compensation Committee.

Directors may elect to receive any annual cash retainer or fee in the form of
shares of Windstream common stock.

Members will receive a prorated amount of the Annual Retainer, Committee Chair
Fees and Annual Restricted Stock Grant for the portion of the first year for
which they are appointed or elected to serve as a Board member or Committee
Chair. For future years, directors will receive the Annual Retainer, Committee
Chair Fees and Restricted Stock grants at the first regularly scheduled board
meeting of the year.

02/11